            Case MDL No. 3004 Document 53 Filed 04/27/21 Page 1 of 4



                 BEFORE THE UNITED STATES JUDICIAL PANEL
                        ON MULTIDISTRICT LITIGATION
    IN RE PARAQUAT                         )
    PRODUCTS LIABILITY                     ) MDL No. 3004
    LITIGATION                             )
    _______________________________________)

                            AMENDED PROOF OF SERVICE

       I hereby certify that a copy of the Notice of Amended Related Actions, Amended

Schedule of Actions, Amended Complaints, and this Certificate of Service were served by

First-Class Mail on April 27, 2021, to the following:

 THE CORPORATION TRUST COMPANY                 CORPORATION SERVICE COMPANY
 Corporation Trust Center                      2595 Interstate Drive, Suite 103
 1209 Orange St.                               Harrisburg, PA 17110
 Wilmington, DE 19801                          Registered Agent for Chevron U.S.A.
 Registered Agent for Syngenta Crop            Inc.
 Protection, LLC, Chevron Chemical                  N.D. California, 3:21-cv-02083
 Phillips Chemical Company LP, and                  N.D. California, 3:21-cv-02416
 Syngenta AG                                        N.D. California, 4:21-cv-02494
     N.D. California, 3:21-cv-02083                 N.D. California, 3:21-cv-2495
     N.D. California, 3:21-cv-02416                 N.D. California, 3:21-cv-02496
     N.D. California, 4:21-cv-02494                 S.D. Illinois, 3:21-cv-00211 S.D.
     N.D. California, 3:21-cv-2495                  Illinois, 3:21-cv-00228 S.D.
     N.D. California, 3:21-cv-02496                 Illinois, 3:21-cv-00229 S.D.
     S.D. Illinois, 3:21-cv-00278                   Illinois, 3:21-cv-00278 S.D.
     S.D. Illinois, 3:21-cv-00293 N.D.              Illinois, 3:21-cv-00293 N.D. West
     West Virginia, 3:21-cv-50 S.D.                 Virginia, 3:21-cv-50 S.D. West
     West Virginia, 2:21-cv-00211                   Virginia, 2:21-cv-00211 W.D.
     W.D. Wisconsin, 3:21-cv-00231                  Wisconsin, 3:21-cv-00231
     E.D. Missouri, 2:21-cv-00029                   E.D. Missouri, 2:21-cv-00029
     E.D. Missouri, 2:21-cv-00030                   E.D. Missouri, 2:21-cv-00030
     E.D. Missouri, 2:21-cv-00031                   E.D. Missouri, 2:21-cv-00031

       I hereby certify that a copy of the foregoing listed documents were served by Email

on April 27, 2021, to the following:


                                               1
          Case MDL No. 3004 Document 53 Filed 04/27/21 Page 2 of 4


THE MILLER FIRM, LLC                     ANDRUS WAGSTAFF, PC
Curtis George Hoke                       Aimee H. Wagstaff
Michael J. Miller                        David J. Wool
108 Railroad Avenue                      Kathryn Miller Forgie
Orange, VA 22960                         7171 W. Alaska Drive
Email: choke@millerfirmllc.com           Lakewood, CO 80226
Email: mmiller@millerfimllc.com          Email:
Counsel for Plaintiffs: Timothy          aimee.wagstaff@andruswagstaff.com
O’Connor and Carolyn O’Connor            Email: david.wood@andruswagstaff.com
     N.D. California, 3:21-cv-2495       Email:
Counsel for Plaintiffs: David Albanese   Kathryn.forgie@andruswagstaff.com
and Theresa Albanese                     Counsel for Plaintiff: Russell Denes
     N.D. California, 3:21-cv-02496         N.D. California, 3:21-cv-02416
                                         Counsel for Plaintiff: Paul Majors
KOREIN TILLERY                              N.D. California, 4:21-cv-02494
Stephen M. Tillery                       Counsel for Plaintiff: John Barrat
One U.S. Bank Plaza                          N.D. West Virginia, 3:21-cv-50
505 North 7th Street, Suite 3600
St. Louis, MO 63101                      WARNER LAW OFFICES
Email: stillery@koreintillery.com        Robert B. Wagner
Counsel for Plaintiffs: James Hemker     P.O. Box 3327
and Judith Hemker                        Charleston, WV 25333
     S.D. Illinois, 3:21-cv-00211        Email: bwarner@wvpersonalinjury.com
Counsel for Plaintiff: Barbara Piper     Counsel for Plaintiff: Kenneth Turner
     S.D. Illinois, 3:21-cv-00228            S.D. West Virginia, 2:21-cv-00211
Counsel for Plaintiff: Terry Runyon
     S.D. Illinois, 3:21-cv-00229        CAREY DANIS & LOWE – ST. LOUIS
                                         Sarah Shoemake Doles
DIAMOND LAW                              8235 Forsyth Boulevard
David J. Diamond                         Suite 1100
P.O. Box 65237                           St. Louis, MO 63105
Tucson, Arizona 85728                    Email: sdoles@careydanis.com
Email: ddiamond@diamondlawusa.com        Counsel for Plaintiff: Stephen Durbin
Counsel for Ben Barr                          S.D. Illinois, 3:21-cv-00293
     D. Arizona, 3:21-cv-08068




                                         2
          Case MDL No. 3004 Document 53 Filed 04/27/21 Page 3 of 4



HUMPHREY AND FARRINGTON                   DONOVAN ROSE NESTER, P.C.
Steven E. Crick                           Michael J. Nester
Kevin Daniel Stanley                      15 North 1st Street, Suite A
Paul Douglas Anderson                     Belleville, IL 62220
221 W. Lexington, Suite 400               Email: mnester@drnpc.com
Independence, MO 64050                    Counsel for Defendants: Syngenta Crop
Email: sec@hfmlegal.com                   Protection LLC and Syngenta AG
Email: kds@hfmlegal.com                        S.D. Illinois, 3:21-cv-00211
Email: pda@hfmlegal.com                        S.D. Illinois, 3:21-cv-00228
Counsel for Plaintiffs: Henry Holyfield        S.D. Illinois, 3:21-cv-00229
and Tara Holyfield
     E.D. Missouri, 1:20-cv-00165         HUSCH BLACKWELL LLP
                                          Joseph C. Orlet
KIRKLAND AND ELLIS - DC                   Bryan Hopkins
John C. O’Quinn                           Michael Klebanov
1301 Pennsylvania Ave. NW                 190 Carondelet Plaza, Suite 600
Washington, DC 20005                      St. Louis, MO 63105
Email: john.oquinn@kirkland.com           Email: joseph.orlet@huschblackwell.com
Counsel for Defendants: Syngenta Crop     Email:
Protection, LLC, Syngenta Corp., and      bryan.hopkins@huschblackwell.com
Syngenta AG                               Email:
     E.D. Missouri, 1:20-cv-00165         Michael.klebanov@huschblackwell.com
                                          Counsel for Defendant: Chevron U.S.A.
KUEHN, BEASLEY & YOUNG, P.C.              Inc.
Jarrod P. Beasley                              E.D. Missouri, 1:20-cv-00165
23 S. First Street
Belleville, IL 62220                      HENINGER GARRISON DAVIS, LLC
Email: jarrodbeasley@kuehnlawfirm.com     W. Lewis Garrison, Jr.
Counsel for Plaintiff: Jerry Burnette     William L. Bross, IV
      S.D. Illinois, 3:21-cv-00373        Amanda S. Williamson
                                          Christopher Boyce Hood
                                          2224 First Avenue North
                                          Birmingham, AL 35202
                                          Email: leiws@hgdlawfirm.com
                                          Email: wlbross@hgdlawfirm.com
                                          Email: amanda@hgdlawfirm.com
                                          Email: chood@hgdlawfirm.com
                                          Counsel for Plaintiff: Jerry Burnette
                                              S.D. Illinois, 3:21-cv-00373



                                          3
          Case MDL No. 3004 Document 53 Filed 04/27/21 Page 4 of 4



MCCULLEY MCCLUER PLLC                     FEARS NACHAWATI, PLLC
Stuart Halkett McCluer                    N. Majed Nachawati
R. Bryant McCulley                        Patrick A. Luff
701 East Bay Street, Suite 411            Sherri Ann Saucer
Charleston, SC 29403                      Eric Asher Policastro
Email: smccluer@mcculleymccluer.com       5473 Blair Road
Email: mncculley@mcculleymccluer.com      Dallas, TX 75231
Counsel for Plaintiff: John R. Nunnery,   Email: mn@fnlawfirm.com
Jr.                                       Email: pluff@fnlawfirm.com
     N.D. Miss, 4:21-cv-00047-DMB         Email: asaucer@fnlawfirm.com
                                          Email: epolicastro@fnlawfirm.com
TORHOERMAN LAW LLC                        Counsel for Plaintiff: Gerald Gray
Chad A. Finley                                 E.D. Ark, 3:21-cv-00069-BSM
Kenneth John Brennan
Tor A. Hoerman                            ASHCRAFT & GEREL
227 West Monroe Street                    Patrick Lyons
Suite 2650                                Michelle A. Parfitt
Chicago, IL 60606                         Drew LaFramboise
Email: cfinley@thlawyer.com               James F. Green
Email: kbrennan@thlawyer.com              1825 K Street, Suite 700
Email: tor@thlawyer.com                   Washington, DC 20006
Counsel for Plaintiffs                    Email: plyons@ashcraftlaw.com
                                          Email: mpartfitt@ashcraftlaw.com
                                          Email: dlamframboise@ashcraftlaw.com
                                          Email: jgreen@ashcraftlaw.com
                                          Counsel for Plaintiff

  Dated: April 27, 2021             Respectfully submitted,

                                    /s/ Richard M. Paul III__________
                                    Richard M. Paul III (E.D. Mo. #44233MO)
                                    Ashlea Schwarz (MO. 60102)
                                    Paul LLP
                                    601 Walnut Street, Suite 300
                                    Kansas City, Missouri 64106
                                    Phone: 816-984-8100
                                    Rick@PaulLLP.com
                                    Ashlea@PaulLLP.com




                                          4
